Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mark Binder (Reg. No. 32,642) on 28 January, 2021.

Claim 1 has been amended as follows: 
A method comprising: 
placing a ball grid array (BGA) package or integrated circuit (IC) package on a printed circuit board (PCB) of an electronic device; and 
placing a first decoupling capacitor between a first BGA ball and a second BGA ball of the BGA package or between a first IC bump and a second IC bump of the IC package and electrically connecting the first decoupling capacitor between the first BGA ball and the second BGA ball of the BGA package or between the first IC bump and the second IC bump of the IC package, wherein the first decoupling capacitor comprises a two-contact IC that includes a semiconductor layer and provides a capacitance within a range of 1 femtofarad and less than 100 femtofarads and operates in a range of greater than a gigahertz (GHz) range.

Claim 11 has been amended as follows: 
An apparatus comprising: 
a printed circuit board (PCB); 
a ball grid array (BGA) package or integrated circuit (IC) package attached to the PCB; and 
a first decoupling capacitor placed between BGA balls of the BGA package or between IC bumps of the IC package electrically connecting the first BGA ball and the second BGA ball of the BGA package or the first IC bump and the second IC bump of the IC package, wherein the first decoupling capacitor comprises a two-contact IC that includes a semiconductor layer and provides a capacitance within a range of 1 femtofarad and less than 100 femtofarads and operates in a range of greater than a gigahertz (GHz) range.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Re claims 1-9; there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitation of “…placing a first decoupling capacitor between a first BGA ball and a second BGA ball of the BGA package or between a first IC bump and a second IC bump of the IC package and electrically connecting the first decoupling capacitor between the first BGA ball and the second BGA ball of the BGA package or between the first IC bump and the second IC bump of the IC package, wherein the first decoupling capacitor comprises a two-contact IC that includes a semiconductor layer and provides a capacitance within a range of 1 femtofarad and less than 100 femtofarads and operates in a range of greater than a gigahertz (GHz) range…”, in combination with the other limitations.
Re claim 11-18 and 21, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitation of “…a first decoupling capacitor placed between BGA balls of the BGA package or between IC bumps of the IC package electrically connecting the first BGA ball and the second BGA ball of the BGA package or the first IC bump and the second IC bump of the IC package, wherein the first decoupling capacitor comprises a two-contact IC that includes a semiconductor layer and provides a capacitance within a range of 1 femtofarad and less than 100 femtofarads and operates in a range of greater than a gigahertz (GHz) range…”, in combination with the other limitations.
Re claims 19 and 20, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitation of “…a first capacitor placed between BGA balls of the BGA package or between IC bumps of the IC package electrically connecting the first BGA ball and the second BGA ball of the BGA package or the first IC bump and the second IC bump of the IC package to maintain impedance of a power delivery network (PDN) of the BGA package or IC package below a target impedance, wherein the first capacitor comprises a two-contact IC that includes a semiconductor layer and provides a capacitance within a range of 1 femtofarad and less than 100 femtofarads and operates in a range of greater than a gigahertz (GHz) range…”, in combination with the other limitations.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached on M-F 8:30-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOLLY K REIDA/Examiner, Art Unit 2816                                                                                                                                                                                                        /ROBERT G BACHNER/Primary Examiner, Art Unit 2898